Detailed Action
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www-.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
obtaining user consent to collect and make use of personal information for providing behavioral coaching
obtaining contextual and fitness related information of a user
determining, by inputting the contextual and fitness related information into a model that defines a motivational state, a current motivational state of the user
determining, based at least in part on the current motivational state of the user, a type of information to output as part of the behavioral coaching, wherein the type of information is selected from a group comprising education information, inspirational information, and achievement information
determining, based on the type of information to output, a channel for outputting the type of information as part of the behavioral coaching
outputting, via the channel, a notification including content of the type of information

Under the broadest reasonable interpretation, claims 1, 11 and 20 cover performance limitations of the mind.  A human—using their mind, pen and paper—is capable of obtaining user consent to collect and make use of personal information for providing behavioral coaching obtaining contextual and fitness related information of a user, determining, by inputting the contextual and fitness related information into a model that defines a motivational state, a current motivational state of the user, determining, based at least in part on the current motivational state of the user, a type of information to output as part of the behavioral coaching and outputting,  via the channel, a notification including content of the type of information.
The abstract idea is not integrated into a practical application.  The recited “computing device” is recited at high level of generality as its particular components are not claimed. The specification states:
examples of computing device 110 include mobile phones, tablet computers, laptop computers, desktop computers servers, mainframes, wearable devices (e.g., computerized watches, hearables, etc.), home automation devices, assistant devices, gaming consoles and systems, media players, e-book readers, television platforms, automobile navigation or infotainment systems, or any other type of mobile, non-mobile, wearable, and non-wearable computing devices configured to exchange information via a network

Accordingly, it would be reasonable to interpret the “computing device” as a generic computing device.
Claim 20 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See MPEP § 2111.01 and In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  Examiner recommends that the recited “computer-readable storage medium” be preceded by the word “non-transitory.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-7, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrov (US 2020/0279500 A1).
Regarding claim 1, Petrov discloses a method, comprising obtaining, by a computing device, user consent to collect and make use of personal information for providing behavioral coaching (¶ [0009]: user voluntarily submits activity data), obtaining, by the computing device, contextual and fitness related information of a user (¶ [0009]: user voluntarily submits activity data), determining, by the computing device, by inputting the contextual and fitness related information into a model that defines a motivational state, a current motivational state of the user (¶ [0031]: motivation is quantified), determining, based at least in part on the current motivational state of the user, a type of information to output as part of the behavioral coaching, wherein the type of information is selected from a group comprising education information, inspirational information, and achievement information c, determining, based on the type of information to output, a channel for outputting the type of information as part of the behavioral coaching, and outputting, by the computing device, via the channel, a notification including content of the type of information (claim 17: motivational message).
Regarding claim 2, Thorpe discloses wherein the current motivational state of the user is determined from a plurality of motivational states, and wherein the plurality of motivational states includes one or more of a preparation state, an action state, a maintenance state, and a regress state (Fig. 5).
Regarding claims 3 and 14, Thorpe discloses wherein determining the current motivational state of the user comprises determining a first motivational state of the user at a first time, the method further comprising: obtaining, by the computing device and after the first time, second contextual and fitness related information of the user, determining, by the computing device, by inputting the second contextual and fitness related information into the model, a second motivational state of the user (¶ [0031]: historical motivation is quantified).
Regarding claims 4 and 15, Thorpe discloses wherein determining the second motivational state of the user comprises obtaining transition rules between the first motivational state and the second motivational state, wherein determining the second motivational state of the user comprises determining, based on the transition rules and the second contextual and fitness related information, that the user has transitioned to the second motivational state (¶ [0034]: low, medium or high qualitative level for the user in … motivation).
Regarding claims 5 and 16, Thorpe discloses wherein determining the type of information to output comprises responsive to determining that the user has transitioned to the second motivational state, determining an initial type of information to output (¶ [0020]: if activities are lagging in duration or skipped, alternatives may be suggested, encouraging messages or music may be provided).
Regarding claims 6 and 17, Thorpe discloses wherein determining the channel for outputting the type of information comprises selecting, based on one or more rules, a particular format or form for outputting the notification including content of the type of information (¶ [0020]: if activities are lagging in duration or skipped, alternatives may be suggested, encouraging messages or music may be provided).
Regarding claims 7 and 18, Thorpe discloses wherein selecting the particular format or form comprises: selecting a particular surface on which to output the notification including content of the type of information (¶ [0020]: if activities are lagging in duration or skipped, alternatives may be suggested, encouraging messages or music may be provided).
Claims 11 and 20 recite a device and storage medium, respectively, comprising substantially the same features as those in claim 1 above.  They are accordingly rejected for the same reasons given supra.
Regarding claim 12, Thorpe discloses one or more sensors configured to generate data, wherein the instructions that cause the at least one processor to obtain the contextual and fitness related information of the user comprise instructions that cause the at least one processor to obtain the contextual and fitness related information of the user based on the data generated by the one or more sensors (¶ [0009]: activity trackers, such as sleep timers, walker/running counters, etc., heart rate monitors).
Regarding claim 13, Petrov discloses wherein the one or more sensors include a heart rate sensor (¶ [0009]: heart rate monitors).


Allowable Subject Matter
Claims 8-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715